PER CURIAM.
Petition for writ of error coram nobis filed herein by James H. Irvine, an inmate of the Montana State Prison, appearing pro se.
Petitioner avers that he is of Indian blood, an enrolled member of the Confederated Salish and Kootenai Tribes and a ward of the Federal Government. He further alleges that he was charged and convicted of the crime of burglary in the District Court of Missoula County. It is contended by petitioner that such crime was committed in Indian country within the boundaries of the Flathead Indian Reservation and in support thereof he cites the Hell Gate Treaty of July 16, 1855, 12 Stat. 975, and quotes therefrom the boundaries of the lands ceded to the United States. The word “cede” is defined as meaning “to give up”, “to grant as by treaty”, and petitioner has not appreciated that the description he quoted from the treaty covers the lands given up and granted to the United States and which were thereafter excluded from Indian country. The treaty further describes the boundaries of the lands retained as Indian country and now designated as the Flathead Indian Reservation.
*612Investigation discloses that the crime with which petitioner was charged was committed at a tavern approximately ten miles west of the City of Missoula, many miles away from the Reservation.
Since the petition discloses no grounds for issuance of the writ we dispense with our practice of referring it to the District Court and order it dismissed.
It is so ordered.